27 So. 3d 149 (2010)
Julia ANTONIETTI, Doc # R48079, Appellant,
v.
STATE of Florida, Appellee.
No. 2D08-4681.
District Court of Appeal of Florida, Second District.
January 29, 2010.
James Marion Moorman, Public Defender, and Maureen E. Surber, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Sonya Roebuck Horbelt, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Affirmed without prejudice to any right Ms. Antonietti may have to file an appropriate postconviction motion.
NORTHCUTT, KELLY, and KHOUZAM, JJ., Concur.